Exhibit 10.2

 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
February 1, 2016, to be effective as of January 1, 2016 (“Effective Date”), by
and between Reven Housing REIT, Inc., a Maryland corporation (the “Company”),
and Thad Meyer, an individual (“Executive”).

 

R E C I T A L

 

A. The parties hereto have previously entered into that certain Employment
Agreement dated April 17, 2014 (the “Employment Agreement”).

 

B. The parties hereto desire to amend the Employment Agreement as set forth
below.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, the parties agree as follows:

 

1.          Section 4(a) of the Employment Agreement is hereby amended by
deleting it in its entirety and replacing it with the following new Section
4(a):

 

“(a) Base Salary. The Executive shall receive a Base Salary at the annual rate
of $220,500 during the Term of Employment, with such Base Salary payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. The Base Salary shall be reviewed, at
least annually, for merit increases and may, by action and in the discretion of
the Compensation Committee of the Board, be increased at any time or from time
to time, but may not be decreased from the then current Base Salary.”

 

2.          This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.          Except as set forth in this Amendment, all other provisions of the
Employment Agreement shall remain in full force and effect.

  



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 



  “COMPANY”           REVEN HOUSING REIT, INC.,   a Maryland corporation        
        By: /s/ Chad Carpenter       Chad Carpenter, Chief Executive Officer    
              “EMPLOYEE”                       /s/ Thad Meyer       Thad Meyer,
an individual

 



 



 

 